By the Court.
1. Notwithstanding section 8, article 4, of the constitution of Ohio provides that the Probate Court shall have jurisdiction in probate and testamentary matters, the Court of Common Pleas of the proper county, under the existing laws, has jurisdiction of a civil action brought to determine and enforce the right to contribution given by section 41 of the wills act (S. & C. 1023) to a child born after the execution of the will of its pare lit.
2. A decree rendered in such an action necessarily determines that the lands and other property which constitute *194the basis of contribution were received and held by the devisees and legatees respectively under the will.
3. The decree of’ 1866 estops Reed and his heirs, as against the devisee of the remainder, from setting up title to the land in controversy under the deed of gift of the testator made before his will.

Leave to fie petition in error refused.